Citation Nr: 0839695	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-26 377	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim for recognition as a former prisoner-of-war 
(POW) for the purpose of benefits administered by the 
Department of Veterans Affairs.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection dysentery.    

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for malaria.  

4. Entitlement to service connection for malnutrition.

5. Entitlement to service connection for a skin disease of 
the legs.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, had qualifying Philippine 
service from December 17, 1941, to May 5, 1942, and from 
April 1, 1945, to March 11, 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in June 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In statements in September 2008, the veteran raised the claim 
of service connection for pulmonary tuberculosis, which is 
referred to the RO for appropriate action.

The applications to reopen the claims of service connection 
for dysentery and for malaria and the claims of service 
connection for malnutrition and a skin disease of the legs 
are REMANDED to the RO via the Appeals Management Center  in 
Washington, DC.


FINDINGS OF FACT

1. In February 2004, the Board denied the veteran's claim for 
recognition as a former POW for the purpose of benefits 
administered by the Department of Veterans Affairs.  

2. The additional evidence presented since the Board's 
decision in February 2004, is either redundant, cumulative, 
or does not raise a reasonable possibility of substantiating 
the claim.




CONCLUSIONS OF LAW

1.  The decision of the Board in February 2004, denying the 
veteran's claim for recognition as a former POW for the 
purpose of benefits administered by the Department of 
Veterans Affairs, is final.  38 U.S.C.A. § 7104(b)
(West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2. New and material evidence has not been presented to reopen 
the claim for recognition as a former POW for the purpose of 
benefits administered by the Department of Veterans Affairs.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2005, March 2006, and in July 2007.  
The notice included the type of evidence needed to 
substantiate the underlying claim, that is, the letters 
informed the veteran what his records showed, what evidence 
was needed to work on his claim for POW status.  The notice 
included the reason the veteran's claim had previously been 
denied and also notified the veteran that the evidence had to 
be new and material, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the 
claim was previously denied, that is, the lack of evidence to 
show entitlement to recognition as a former POW.    

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service 
connection claim); and of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (the elements of a new and material evidence claim).



To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided substantial content-complying VCAA notice the claim 
was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in September 2008.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

Under the duty to assist a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and no such evidence has been submitted.  38 
C.F.R. § 3.159(c)(4)(iii).

As there is no indication of the existence of additional 
evidence to substantiate the claim and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a decision, dated in February 2004, the Board denied the 
veteran's claim for recognition as a former POW for the 
purpose of benefits administered by VA.  By operation of law, 
the Board decision of February 2004 is final. 
38 U.S.C.A. § 7104(b).



The pertinent evidence of record at the time of the Board's 
decision in February 2004 is summarized as follows:   

A November 1945 Affidavit of Philippine Army Personnel, 
wherein the veteran was noted to have been with the 1st 
Neg. Occ. Co, PC, from November 25, 1941, to November 26, 
1941.  It was also reported that he had been abducted into 
the USAFFE on November 27, 1941.  The veteran served with 
the 1st Neg. Occ. Co, from November 28, 1941, to May 23, 
1942, and reportedly surrendered on May 24, 1942, at Capaz 
Tarlac and was released on January 23, 1943.  The veteran 
was noted to have remained in civilian status from January 
24, 1943, to April 1, 1945, and was processed on April 2, 
1945.  In the remarks section of the affidavit, the 
veteran indicated that he was with his unit until he was 
ordered to surrender.  He stated that he surrendered and 
was brought to Bilibid Prison and then to Camp O'Connell 
in Capaz, Tarlac.  The veteran reported that he was 
released on January 24, 1943, to civilian status.

The service medical and personnel records that did not 
contain any evidence to support a finding that the veteran 
was held as a POW.  

An affidavit from P. G., dated in June 1948, indicating 
that the veteran had been inducted into the USAFFE in 
December 1941.

A Statement of Service prepared by the veteran and dated 
in January 1951, wherein he indicated that he surrendered 
with his unit to the Japanese Imperial Forces on May 22, 
1942, and worked as a POW until he was released on 
November 1, 1944.

In a June 1988 letter, the veteran indicated that he 
surrendered with his unit to the Japanese Imperial Forces 
on May 24, 1942, and worked as a POW until he was released 
on November 1, 1944.



Certification from he United States Army Center dated in 
February 1991, which indicated that the veteran had the 
following service: Beleaguered 12/17/41 to 5/5/42; Missing 
5/6/42 to 5/21/42; No casualty status 5/22/42 to 3/31/45; 
Status under MPA terminated 3/31/45; regular PA service 
4/1/45 to 3/11/46.  It further noted that the veteran had 
no POW status.

An October 2001, affidavit from the veteran wherein he 
claimed he was a POW from May 22, 1942 to November 1, 
1944, when he and a few other prisoners were released by 
the Japanese Forces. 

POW microfiche that did not reveal the veteran's name as a 
former POW.

A March 2003 statement from the veteran wherein he 
reported that he surrendered with his unit on May 15, 
1942, and remained a POW until November 30, 1944, when he 
was released.

A photocopy of an undated document entitled "Service 
Record" which demonstrated that the veteran was originally 
assigned to the 1st Cadiz P.C. Co. on November 25, 1941.  
In the remarks section of the report, it was written that 
the veteran was a POW who had been released.

Variously dated statements from the veteran wherein he 
claimed that he was a POW of the Japanese Armed Forces 
during World War II.  

Current Claim 

Although the prior decision in February 2004 by the Board is 
final, the veteran's claim for recognition as a former POW, 
may nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108. 

As the application to reopen the claim was received in March 
2005, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Additional Evidence and Analysis

The additional evidence, presented since the Board decision 
in February 2004 consists of the following exhibits:

1)	The veteran's Affidavit of Philippine Army Personnel. 

2)	An affidavit from P. G., dated in June 1948, indicating 
that the veteran had been inducted into the USAFFE in 
December 1941.

3)	A Statement of Service prepared by the veteran and dated 
in January 1951, wherein he indicated that he 
surrendered with his unit to the Japanese Imperial 
Forces on May 22, 1942, and worked as a POW until he was 
released on November 1, 1944.

4)	A statement dated in May 1942, from J.M.W., Lieutenant 
General of the U.S. Army, pertaining to surrender of all 
American and Philippine Army Troops in the Philippines, 
in May 6-7, 1942.  

5)	Memorandum from USAFFE Colonel R.H., dated in May 1942, 
pertaining to surrender of all Philippine Forces in the 
Negros Sector, effective May 21, 1942.  

6)	POW questionnaires completed by the veteran and received 
at the RO in May 2005, and August 2007.  He initially 
reported being a POW of the Japanese Forces from May 22, 
1942 to November 1, 1944, and subsequently he related 
being a POW until sometime in January 1944.  He also 
provided the names of comrades whom he claimed were held 
with him as POW's.  

7)	Statements and an affidavit from the veteran in March 
2005, May 2006, July 2007, August 2007, April 2008, and 
September 2008, wherein he claimed that he was a POW of 
the Japanese Armed Forces during World War II.  

Exhibits 1 to 3 are not new and material because the evidence 
is redundant, that is, it is repetitive of evidence 
previously considered and rejected by the Board in its 
decision in February 2004.  And redundant evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.

Exhibits 4 to 7 are not new and material evidence as the 
evidence is either cumulative of evidence previously 
considered or it does not pertain to the unestablished fact 
necessary to substantiated the claim, that is, evidence that 
the veteran had "POW status".  Cumulative evidence does not 
meet the standard of new and material evidence under 38 
C.F.R. § 3.156.  Furthermore, evidence that does not pertain 
to the unestablished fact necessary to substantiate the claim 
does not raise a reasonable possibility of substantiating the 
claim.



Regarding the veteran's written statements, affidavits and 
POW questionnaire forms, asserting that he was a POW during 
World War II, the veteran's assertions are not acceptable 
proof of POW service under 38 C.F.R. § 3.203 because his 
written statements are not an official document of the 
appropriate U.S. service department, and as the written 
statements do not raise a reasonable possibility of 
substantiating the claim for the purpose of establishing 
entitlement to recognition as a former POW for VA purposes, 
the written statements are not new and material.  Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

As the additional evidence is not new and material, the claim 
of service connection is not reopened.  38 C.F.R. § 3.156.  
As the claim is not reopened, 
the benefit-of-the- doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim for recognition as a former POW for the purpose of 
benefits administered by the Department of Veterans Affairs 
is not reopened, and the appeal is denied.


REMAND

By a rating decision, dated in March 2008, the RO denied in 
pertinent part the veteran's applications to reopen the 
claims of service connection for dysentery and malaria and 
the claims of service connection for malnutrition and a skin 
disease of the legs.  In September 2008, the veteran 
submitted a timely notice of disagreement. 




As the RO has not yet issued a statement of the case, the 
claims are remanded in accordance with Manlincon v. West, 12 
Vet. App. 238 (1999).  

Furnish the veteran a statement of the 
case on the applications to reopen the 
claims of service connection for 
dysentery and malaria and on the claims 
of service connection for malnutrition 
and a skin disease of the legs.    

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


